Exhibit 10.2
 
WAIVER AND FIRST AMENDMENT


This WAIVER AND FIRST AMENDMENT (this “Amendment”) to the Credit Agreement
referred to below is made as of December 1, 2011, which shall have an effective
date of November 29, 2011 (the “First Amendment Effective Date”), by and among
ALBANY MOLECULAR RESEARCH, INC., a Delaware corporation (the “Borrower”), AMRI
RENSSELAER, INC., a Delaware corporation (“AMRI Rensselaer”), AMRI BOTHELL
RESEARCH CENTER, INC., a Delaware corporation (“AMRI Bothell”), AMRI BURLINGTON,
INC., a Massachusetts corporation (“AMRI Burlington”) and BANK OF AMERICA, N.A.,
a national association (“Bank of America”), in its capacities as Administrative
Agent (as defined in the Credit Agreement) and L/C Issuer (as defined in the
Credit Agreement) under the Credit Agreement and the lenders party hereto (the
“Approving Lenders”).
 
WHEREAS, the Borrower, the Guarantors, Bank of America in its capacities as
Administrative Agent and L/C Issuer and the Lenders party thereto entered into
that certain Amended and Restated Credit Agreement, dated June 3, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement” and as further amended
hereby, the “Credit Agreement”).  Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement.
 
WHEREAS, the Borrower has informed the Administrative Agent, L/C Issuer and the
Lenders that the Defaults and Events of Default set forth on Schedule A attached
hereto (the “Specified Defaults”) have occurred and are continuing;
 
WHEREAS, the Borrower has requested that the Administrative Agent, L/C Issuer
and the Lenders waive the Specified Defaults and amend the Existing Credit
Agreement;
 
WHEREAS, the Administrative Agent, L/C Issuer and the Approving Lenders are
prepared to waive the Specified Defaults and amend the Existing Credit Agreement
on the terms, subject to the conditions and in reliance on the representations
and covenants set forth herein;
 
NOW THEREFORE, in consideration of the mutual agreements contained in the
Existing Credit Agreement and herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
§1.         Waiver.
 
(a)          Subject to the satisfaction of all of the terms and conditions set
forth herein, the Administrative Agent, L/C Issuer and the Approving Lenders
hereby waive each of the Specified Defaults.  The waiver contained in this
Section 1(a) shall not extend beyond the terms expressly set forth herein for
such waiver, nor impair any right or power accruing to the Administrative Agent,
L/C Issuer or any Lender under the Credit Agreement, any other Loan Document, or
under law with respect to any other Default or Event of Default or any Default
or Event of Default which occurs after the date hereof.  Nothing contained
herein shall be deemed to imply any willingness of the Administrative Agent, L/C
Issuer or any Lender to agree to, or otherwise prejudice any rights of the
Administrative Agent, L/C Issuer or of the Lenders with respect to, any similar
waiver that may be requested in the future by the Borrower.

 
 

--------------------------------------------------------------------------------

 

(b)         Upon the occurrence of any Default or Event of Default (other than
the Specified Defaults), the Administrative Agent, L/C Issuer or any Lender may
take any and all actions permitted to be taken by such party under the Credit
Agreement, any other Loan Document, or under law.
 
§2.         No Additional Credit Extensions.  Notwithstanding anything to the
contrary in the Credit Agreement or any other Loan Document the Borrower, the
Administrative Agent, the L/C Issuer and the Lenders hereby agree that, (i) the
Borrower shall have no right to make, and the Administrative Agent, the L/C
Issuer and the Lenders shall have no obligation to honor, any Request for Credit
Extension (including, without limitation, any request for an extension or
renewal of any Letter of Credit or any other L/C Credit Extension), (ii) with
respect to any Letter of Credit that is an Auto-Extension Letter of Credit, the
L/C Issuer shall issue a notice of non-renewal prior to December 15, 2011 (or
such earlier time as the terms of each such Letter of Credit may require) with
respect each such Auto-Extension Letter of Credit to prevent the automatic
renewal thereof and Borrower hereby consents to the issuance of each such
notice, and with respect to all other Letters of Credit, such Letters of Credit
that expire by their terms prior to the Maturity Date (to the extent not drawn)
shall be cancelled upon such expiration, and (iii) all drawings under any Letter
of Credit shall be immediately reimbursed in full in cash by the Borrower (for
the avoidance of any doubt, the Borrower shall not be permitted to provide cash
collateral in lieu thereof).
 
§3.         DPLC Payments.  Notwithstanding anything to the contrary in the
Credit Agreement or any other Loan Document, from and after the First Amendment
Effective Date, upon a drawing of any letter of credit issued by Bank of America
under the Reimbursement Agreement, the Borrower shall prepay the Obligations in
an amount equal to 100% of all DPLC Obligations due and owing under the
Reimbursement Agreement following such drawing and such prepayment shall be
applied in the manner set forth set forth in Section 8.03 of the Credit
Agreement.
 
§4.         Refinancing Covenant.  On or prior to March 31, 2012, the Borrower
shall deliver to the Administrative Agent a binding commitment letter duly
executed by the Borrower and a refinancing lender reasonably acceptable to the
Administrative Agent, detailing a refinancing of the Borrower’s Obligations
under the Credit Agreement (including, without limitation, the Bank of America
DPLC Obligations) pursuant to a transaction that (a) is contemplated to close on
or prior to June 1, 2012 and (b) will repay the Obligations in cash and in full
upon the closing of such transaction.

 
2

--------------------------------------------------------------------------------

 

§5.         Amendment Fee.  The Borrower shall pay to the Administrative Agent,
for the pro rata account of the Approving Lenders, the following fees
(collectively, the “First Amendment Fee”): (a) a fee in an amount equal to 0.25%
times the Total Outstandings on the First Amendment Effective Date (after giving
effect to the payments to be made with respect to this Amendment), which fee
shall be fully earned and due and payable upon the First Amendment Effective
Date (“First Amendment Fee – First Installment”), (b) a fee in an amount equal
to 1.00% times the Total Outstandings on January 31, 2012, which fee shall be
fully earned on January 31, 2012 and shall be due and payable upon the earlier
of (x) the Maturity Date and (y) the date that all other Obligations are paid in
full in cash and the Commitments are terminated (“First Amendment Fee – Second
Installment”), and (c) a fee in an amount equal to 1.50% times the Total
Outstandings on March 31, 2012, which fee shall be fully earned on March 31,
2012 and shall be due and payable upon the earlier of (x) the Maturity Date and
(y) the date that all other Obligations are paid in full in cash and the
Commitments are terminated (“First Amendment Fee – Third Installment”); provided
that, in the event of the acceleration of the Obligations, the First Amendment
Fee – Second Installment and First Amendment Fee – Third Installment shall be
immediately due and payable and, to the extent the date specified in clause (b)
and/or clause (c) of this Section 5 upon which such fees shall be fully earned
shall not have then occurred, such date specified in clause (b) and/or clause
(c) of this Section 5 shall be deemed to be the date of the acceleration of the
Obligations and the First Amendment Fee – Second Installment and First Amendment
Fee – Third Installment, as applicable, shall be based on the amount of the
Total Outstandings on such date of acceleration.
 
§6.         Amendments to the Existing Credit Agreement.
 
(a)          Amendment to Section 1.01 (Defined Terms).  Section 1.01 of the
Existing Credit Agreement is hereby amended by:
 
(i)           restating the definition of “Applicable Rate” in its entirety as
follows:
 
“ “Applicable Rate” means, from and after the First Amendment Effective Date,
3.750% per annum for Base Rate Loans, 4.750% for Eurodollar Rate Loans and
Letter of Credit Fees and 0.625% per annum for the Commitment Fee.”
 
(ii)          inserting the following new definition in the appropriate
alphabetical order:
 
“ “First Amendment Effective Date” means November 29, 2011.”
 
(b)          Amendment to Section 2.06(b) (Termination or Reduction of
Commitments).  Section 2.06(b) of the Existing Credit Agreement is hereby
amended by inserting the following clause as sub clause (iii) of such Section
2.06(b):
 
“(iii)       On the First Amendment Effective Date, the Revolving Credit
Facility shall be reduced to an amount equal to $7,500,000.00.  From and after
the First Amendment Effective Date, the Revolving Credit Facility (i) shall be
reduced simultaneously with the expiration of any Letter of Credit (by an amount
equal to the face amount of any such Letter of Credit so expired) and/or any
drawing under any Letter of Credit (by an amount equal to the amount so drawn
under such Letter of Credit), and (ii) may be further reduced in the sole and
absolute discretion of the Administrative Agent, provided, however, that the
Administrative Agent and Lenders agree the Revolving Credit Facility shall in no
event be an amount less than the Outstanding Amount of L/C Obligations
(including any increase in the amount thereof as a result of fluctuations in
prevailing currency exchange rates).  Reductions to the Revolving Credit
Facility (and increases (if any) contemplated by the proviso to the second
sentence of this Section 2.06(b)(iii)) shall be applied to the Revolving Credit
Commitment of each Lender on a pro rata basis in accordance with such Lender’s
Applicable Revolving Credit Percentage.  This Section shall supersede any
provisions in Section 11.01 to the contrary.”

 
3

--------------------------------------------------------------------------------

 

(c)         Amendment to Section 2.07 (Repayment of Loans).  Section 2.07 of the
Existing Credit Agreement is hereby amended by restating clause (a) of such
Section 2.07 in its entirety as follows:
 
“(a) Term Loans.  The Borrower shall repay the principal amount of the Term
Loans as set forth on the table below:
 
Payment Date
 
Payment Amount
December 16, 2011
 
$400,000
January 31, 2012
 
$400,000
June 1, 2012
 
Aggregate principal amount of all Term Loans outstanding

”
 
(d)         Amendment to Section 2.09 (Fees).  Section 2.09(a) of the Existing
Credit Agreement is hereby amended by adding the following sentence to the end
of clause (a) of such Section 2.09(a):
 
“Notwithstanding anything to the contrary in this Section 2.09(a), the Borrower
shall have no obligation to pay any Commitment Fee from and after the First
Amendment Effective Date.”
 
(e)         Amendment to Section 7.11 (Financial Covenants).  Section 7.11 of
the Existing Credit Agreement is hereby amended by restating such Section 7.11
in its entirety as follows:
 
“(a)        Consolidated EBITDA.  Permit the Consolidated EBITDA as of the end
of any Measurement Period of the Borrower set forth below to be less than the
amount set forth below opposite such date:
 
Measurement Period Ending
 
Minimum
Consolidated
EBITDA
June 30, 2011
 
$4,000,000
September 30, 2011
 
$4,000,000



(b)         Minimum Unrestricted Cash and Cash Equivalents.  Permit Unrestricted
Cash and Cash Equivalents as of the end of any calendar month to be less than
the amount set forth below opposite such date:

 
4

--------------------------------------------------------------------------------

 
 
Calendar Month Ending
 
Minimum Cash and Cash Equivalents
Each of June 30, 2011 and July 31, 2011
 
$10,000,000
August 31, 2011
 
$11,000,000
Each of September 30, 2011 and October 31, 2011
 
$12,000,000
Each of November 30, 2011 and December 31, 2011
 
an amount equal to 110% of the sum of: (i) Total Outstandings and (ii) the Bank
of America DPLC Obligations (in each case, at such time)
January 31, 2012
 
an amount equal to 110% of Total Outstandings (in each case, at such time)
February 29, 2012 and as of the end of each calendar month thereafter
 
an amount equal to 110% of the sum of: (i) Total Outstandings and (ii) the Bank
of America DPLC Obligations (in each case, at such time)

 
(f)          Amendment to Section 7.12 (Capital Expenditures).  Section 7.12 of
the Existing Credit Agreement is hereby amended by restating such Section 7.12
in its entirety as follows:
 
“Capital Expenditures.  Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
not exceeding, in the aggregate for the Borrowers and their Subsidiaries during
any calendar quarter, $3,100,000.  For the calendar quarters ending December 31,
2011 and March 31, 2012 and that portion of the calendar quarter ending June 30,
2012 prior to the Maturity Date, the covenant set forth in the foregoing
sentence shall not apply.”
 
§7.        Ratification of Obligations.
 
(a)         The Borrower and each Guarantor hereby ratify and confirm all of
their respective Obligations to the Administrative Agent, L/C Issuer and each
Lender under the Credit Agreement and the other Loan Documents.  The Borrower
and each Guarantor hereby affirm their absolute and unconditional promise to
repay all Obligations to the L/C Issuer and the Lenders.  The Borrower and each
Guarantor hereby confirm that all of their Obligations under the Credit
Agreement and the other Loan Documents, are and remain secured pursuant to the
terms of (i) that certain Security Agreement, dated as of June 3, 2011 (the
“Security Agreement”), by the Borrower and each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties and (ii) the
Collateral Documents.
 
(b)         The parties hereto hereby acknowledge and agree that, as of November
29, 2011 (i) the aggregate outstanding principal amount of the Term Loans (prior
to the Administrative Agent’s receipt of the prepayment set forth in Section
9(b) below) is $5,950,000.00, (ii) the aggregate outstanding amount of L/C
Obligations is $7,171,127.22, and (iii) the aggregate outstanding amount of Bank
of America DPLC Obligations is $3,323,452.05.
 
(c)         Each Loan Party agrees that (x) such Loan Party has no offsets,
counterclaims or defenses to any Obligation of such Loan Party under the Credit
Agreement or any of the other Loan Documents, or to the rights, remedies or
powers of the Administrative Agent, L/C Issuer or any Lender in respect of any
such Obligations, and (y) such Loan Party shall not seek to interpose (and does
hereby waive and release) any such defense, set-off or counterclaim in any
action brought by Administrative Agent, L/C Issuer or any Lender with respect
thereto.

 
5

--------------------------------------------------------------------------------

 

§8.        Representations and Warranties. The Borrower and each other Loan
Party hereby represent and warrant to the Administrative Agent, L/C Issuer and
the Lenders as follows:
 
(a)         The execution and delivery by each Loan Party of this Amendment and
the performance by such Loan Party of its obligations and agreements under this
Amendment, the Credit Agreement and the other Loan Documents are, as applicable,
within the corporate authority of such Loan Party, have been duly authorized by
all necessary corporate proceedings on behalf of such Loan Party, and do not and
will not contravene any provision of law, statute, rule or regulation to which
such Loan Party is subject or such Loan Party’s Organization Documents or any
amendment thereof or of any agreement or other instrument binding upon such Loan
Party.
 
(b)         Each of this Amendment, the Credit Agreement and the other Loan
Documents to which each Loan Party is a party constitutes the legal, valid and
binding obligation of such Loan Party, enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights or general principals of equity.
 
(c)         No approval or consent of, or filing with, any governmental agency
or authority by any Loan Party is required to make valid and legally binding the
execution, delivery or performance by any Loan Party of this Amendment, the
Credit Agreement or any other Loan Documents to which it is a party.
 
(d)         After giving effect to this Amendment, the representations and
warranties contained in Article V of the Credit Agreement, and the
representations warranties contained in the other Loan Documents to which each
Loan Party is a party are true and correct in all material respects at and as of
the date made and as of the date hereof with respect to such Loan Party, except
(i) to the extent of changes resulting from transactions contemplated or
permitted by this Amendment, the Credit Agreement and the other Loan Documents
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse to such Loan Party, and (ii) to the extent
that such representations and warranties relate expressly to an earlier date.
 
(e)         Each Loan Party has performed and complied in all material respects
with all of the terms and conditions in the Credit Agreement and the other Loan
Documents required to be performed or complied with by it prior to or at the
time hereof, and as of the date hereof, after giving effect to the provisions
hereof, there exists no Event of Default or Default.
 
§9.        Conditions Precedent.  This Amendment shall become effective as of
the First Amendment Effective Date conditioned upon the satisfaction of the
following conditions precedent in a manner reasonably satisfactory to the
Administrative Agent, the L/C Issuer and the Approving Lenders:
 
(a)         the Administrative Agent shall have received an effective Amendment,
duly executed and delivered by the Borrower, each Guarantor, the Administrative
Agent, the L/C Issuer and each Approving Lender;

 
6

--------------------------------------------------------------------------------

 

(b)         the Administrative Agent shall have received a prepayment of the
Term Loans in an aggregate principal amount equal to or greater than $3,000,000;
 
(c)          no Default or Event of Default (other than the Specified Defaults)
shall have occurred and be continuing;
 
(d)         the representations and warranties set forth in Section 8 of this
Amendment shall be true and correct;
 
(e)         the Administrative Agent shall have received evidence that all
requisite corporate action necessary to specifically authorize the valid
execution and delivery by each Loan Party of this Amendment and specifically
approve the transactions contemplated hereby shall have been taken;
 
(f)          the Administrative Agent, for the ratable benefit of the Approving
Lenders, shall have received payment in full in cash of the First Amendment Fee
– First Installment, which shall be fully earned upon the payment thereof to
Administrative Agent and shall not be refundable for any reason whatsoever;
 
(g)         the Administrative Agent shall have received payment in full in cash
by the Loan Parties of all fees that are due and payable on or prior to the
First Amendment Effective Date and all out-of-pocket expenses (including
reasonable documented out-of-pocket fees, charges and disbursements of counsel
to the Administrative Agent) incurred by the Administrative Agent in connection
with this Amendment; and
 
(h)         the Administrative Agent shall have received such other items,
documents, agreements, items or actions as the Administrative Agent, L/C Issuer
or any Lender may reasonably request.
 
§10.      Payment of Interest, Fees and Expenses.  The Borrower hereby
authorizes the Administrative Agent to charge or debit its deposit accounts or
securities accounts in amounts necessary for the payment of any unpaid
principal, interest, costs, fees, charges, expenses and other amounts owed to
the Administrative Agent, L/C Issuer and the Lenders or their affiliates under
this Amendment or any other Loan Document.

 
7

--------------------------------------------------------------------------------

 

§11.      Release. Each of the Loan Parties (for itself and on behalf of its
respective Related Parties) acknowledges and agrees that on account of any past
or presently existing condition, act, omission, event, contract, liability,
obligation, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind: (a) no Loan Party or any Related Party of any Loan Party has
any claim or cause of action against the Administrative Agent, L/C Issuer or any
Lender (or any of their directors, officers, employees, agents or any Secured
Party or any Related Party of any Secured Party); (b) no Loan Party or any
Related Party of any Loan Party has any offset right, counterclaim or defense of
any kind against any of their respective Obligations, indebtedness or
liabilities to the Administrative Agent, L/C Issuer and each Lender (or any
other Secured Party or any Related Party of any Secured Party); and (c) the
Administrative Agent, L/C Issuer and each Lender (and all of their respective
directors, officers, employees, agents and each other Secured Party and any
Related Party of any Secured Party) has heretofore properly performed and
satisfied in a timely manner all of their obligations to each Loan Party and
each Related Party of each Loan Party.  Each Loan Party and each Related Party
of each Loan Party wish to eliminate any possibility that any past conditions,
acts, omissions, events, circumstances or matters would impair or otherwise
adversely affect any of the Administrative Agent’s, L/C Issuer’s, any Lender’s,
any other Secured Party’s or any Related Party of any of the Secured Party’s
rights, interests, contracts, collateral security or remedies.  Therefore, each
Loan Party (for itself and on behalf of its respective Related Parties)
unconditionally releases, waives and forever discharges (i) any and all
liabilities, obligations, duties, promises or indebtedness of any kind of the
Administrative Agent, the L/C Issuer and each Lender, each other Secured Party
and each Related Party of each Secured Party to each Loan Party and each Related
Party of each Loan Party, except the obligations to be performed by the
Administrative Agent, the L/C Issuer, each Lender and each other Secured Party
on or after the date hereof as expressly stated in the Amendment, the Credit
Agreement or the other Loan Documents, and (ii) all claims, offsets, causes of
action, suits or defenses of any kind whatsoever (if any), whether arising at
law or in equity, whether known or unknown, which any Loan Party or any Related
Party of any Loan Party might otherwise have against the Administrative Agent,
the L/C Issuer, any Lender, any other Secured Party or any Related Party of any
Secured Party, in either case (i) or (ii), on account of any past or presently
existing condition, act, omission, event, contract, liability, obligation,
indebtedness, claim, cause of action, defense, circumstance or matter of any
kind or which could arise after the date hereof as a result of the execution of
(or satisfaction of any condition precedent to) this Amendment.
 
§12.      Miscellaneous Provisions.
 
(a)         Except as otherwise expressly provided for in this Amendment, this
Amendment does not constitute an amendment or waiver of any other term or
condition of the Existing Credit Agreement or any other Loan Document, and all
such other terms and conditions are hereby ratified and confirmed and shall
remain in full force and effect.  Nothing contained in this Amendment shall be
construed to imply a willingness on the part of the Administrative Agent, L/C
Issuer or any Lender to grant in the future any similar or other future
amendment of any of the terms and conditions of the Credit Agreement or the
other Loan Documents.  Nothing contained herein shall in any way prejudice,
impair or otherwise adversely affect any rights or remedies of the
Administrative Agent, the L/C Issuer or any Lender under the Credit Agreement or
any other Loan Document or under law.
 
(b)         This Amendment shall constitute a Loan Document under the Credit
Agreement, and all obligations included in this Amendment (including, without
limitation, all obligations for the payment of principal, interest, fees, and
other amounts and expenses) shall constitute Obligations under the Credit
Agreement and shall be secured by the collateral security for the Obligations
under the Credit Agreement and the other Loan Documents.
 
(c)         Failure to comply with any of the covenants and agreements contained
in this Amendment shall constitute an immediate Event of Default under the
Credit Agreement.
 
(d)         This Amendment shall be construed according to and governed by the
laws of the Commonwealth of Massachusetts (excluding the laws applicable to
conflicts or choice of law).

 
8

--------------------------------------------------------------------------------

 

(e)         This Amendment may be executed in any number of counterparts, but
all such counterparts shall together constitute but one instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
electronic communication shall be effective as delivery of a manually executed
counterpart of this Amendment.  In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart signed by each
party hereto by and against which enforcement hereof is sought.
 
(f)          Each Loan Party hereby agrees to pay on demand all out-of-pocket
expenses incurred by the Administrative Agent, the L/C Issuer and each Lender in
connection with the transactions contemplated by this Amendment, including,
without limitation, the reasonable documented out-of-pocket fees, charges and
disbursements of counsel to the Administrative Agent whether billed prior to, on
or after the First Amendment Effective Date.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Amendment as of the
date first above written.



 
BORROWER:
     
ALBANY MOLECULAR RESEARCH, INC.
       
By:
/s/ Mark T. Frost
 
Name: Mark T. Frost
 
Title:   CFO
       
GUARANTORS:
     
AMRI BOTHELL RESEARCH CENTER, INC.
       
By:
/s/ Lori Henderson
 
Name:  Lori Henderson
 
Title:  Secretary
       
AMRI BURLINGTON, INC.
       
By:
/s/ Lori Henderson
 
Name:  Lori Henderson
 
Title:   Secretary
       
AMRI RENSSELAER, INC.
       
By:
/s/ Lori Henderson
 
Name:  Lori Henderson
 
Title:   Secretary


 
10

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A., as
Administrative Agent, a Lender and L/C Issuer
       
By:
/s/ G. Christopher Miller
 
Name: G. Christopher Miller
 
Title: Senior Vice President


 
11

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as a Lender
       
By:
/s/ Kristin Sands
 
Name:  Kristin Sands
 
Title: Underwriter II


 
12

--------------------------------------------------------------------------------

 



 
RBS CITIZENS, NATIONAL ASSOCIATION, as a Lender
       
By:
/s/ Peter G. Scapicchio
 
Name:  Peter G. Scapicchio
 
Title:  Vice President


 
13

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Specified Defaults
 
(1)           Failure of the Borrower to comply with minimum Consolidated EBITDA
covenant in Section 7.11(a) of the Credit Agreement for the Measurement Period
ended as of September 30, 2011.

 
 

--------------------------------------------------------------------------------

 